SUB-ADVISORY AGREEMENT FRANKLIN GLOBAL TRUST On behalf of FRANKLIN TEMPLETON EMERGING MARKET DEBT OPPORTUNITIES FUND THIS SUB-ADVISORY AGREEMENT made as of the 1st day of December 2008, and amended as of May 1, 2013, by and between FRANKLIN TEMPLETON INVESTMENT MANAGEMENT LIMITED, incorporated under the laws of England (“FTIML”), and FRANKLIN TEMPLETON INSTITUTIONAL, LLC (“FTI, LLC”), a Delaware limited liability company. WITNESSETH WHEREAS, FTIML and FTI, LLC are each registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and are engaged in the business of supplying investment management services, as an independent contractor; WHEREAS, FTIML, pursuant to an investment management agreement (“Investment Management Agreement”), has been retained to render investment advisory services to Franklin Templeton Emerging Market Debt Opportunities Fund (the “Fund”), a series of Franklin Global Trust (the “Trust”), an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, Claire Husson, a portfolio manager for the Fund, has relocated to New York City, New York and is now employed by FTI, LLC, and FTIML wishes to enter into this Agreement with FTI, LLC to enable Ms. Husson to continue to perform her responsibilities as a portfolio manager for the Fund during her employment with FTI, LLC. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1.
